
	
		I
		112th CONGRESS
		2d Session
		H. R. 6716
		IN THE HOUSE OF REPRESENTATIVES
		
			December 30, 2012
			Mr. Dicks introduced
			 the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to eliminate the sequestrations for fiscal year
		  2013.
	
	
		1.Elimination of automatic
			 section 251A sequestration for fiscal year 2013Section 251A of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended as follows:
			(1)In paragraph (3),
			 strike 2013 and insert 2014 and strike
			 dividing the result by 9 and insert dividing the result
			 by 8.
			(2)In paragraph (4),
			 strike On January 2, 2013, for fiscal year 2013, and in and
			 insert In.
			(3)In paragraph (5),
			 strike 2013 and insert 2014.
			(4)In paragraph (6), strike
			 2013 and insert 2014.
			(5)In paragraph (7),
			 strike subparagraph (A), strike (B)
			 Fiscal years
			 2014–2021., move the remaining text 2 ems to the left,
			 strike (i) and insert (A), and strike
			 (ii) and insert (B).
			2.Elimination of
			 sequestration under section 251 for fiscal year 2013Notwithstanding section 254(f)(5) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985, the President shall
			 not issue an order under such section to carry out any sequestration that the
			 Director of the Office of Management and Budget estimates is required for
			 fiscal year 2013.
		
